EX 4.5 AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 8, 2001 (amending and restating the Credit Agreement, dated as of June 15, 2000), among CHESAPEAKE CORPORATION as the U.S. Borrower, CHESAPEAKE UK ACQUISITIONS II PLC, CHESAPEAKE UK ACQUISITIONS PLC, CHESAPEAKE U.K. HOLDINGS LIMITED, BOXMORE INTERNATIONAL PLC, and FIELD GROUP PLC as the U.K. Borrowers, CHESAPEAKE EUROPE, SAS as the French Borrower, VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME PARTIES HERETO, as the Lenders, FIRST UNION NATIONAL BANK, as the Administrative Agent, BANK OF AMERICA, N.A., as the Syndication Agent, and WACHOVIA BANK, N.A., as the Documentation Agent. FIRST UNION SECURITIES, INC., as the Lead Arranger and Sole Book Runner AMENDED AND RESTATED CREDIT AGREEMENT THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 8, 2001, (amending and restating the Credit Agreement, dated as of June 15, 2000) is among CHESAPEAKE CORPORATION, a Virginia corporation (the "U.S. Borrower"), CHESAPEAKE UK ACQUISITIONS II PLC, a public limited company incorporated under the laws of England and Wales ("U.K. Acquisitions II"), CHESAPEAKE UK ACQUISITIONS PLC, a public limited company incorporated under the laws of England and Wales ("U.K.
